MARTIN, Judge.
We perceive the constitutional and statutory structure of our General Court of Justice to provide that, generally, appeals from the district court in civil causes go to the Court of Appeals, while appeals in criminal causes must first go to the superior court.
*728The record shows the following:
“SCI FA Index to Criminal Actions
File No. 73cr46019-20-21
Name: Piedmont Bonding Co., Surety
Address: See, Randy Lee, Def.
Offense: Poss. of L.S.D. — Poss. M.D.A.—
Poss. of Marij.
Bond $2,500.00 dated 8-1-73
Sci Fa Warrant Issued 9-19-73
Final Disposition: 1-25-74 Judgment absolute in the amt. of $2,500.00 execution 60 days, continued to May 1, 1974 on March 28, 1974 Pd. $2,501.18 5-23-74”
This was a criminal prosecution, heard on petition of defendant to strike out and set aside the judgment absolute on a bond for his appearance in court. The motion by Guilford County and the proceedings thereafter did not change the identity of the proceedings from criminal to civil.
G.S. Chapter 15, Article 11 is entitled “Forfeiture of Bail” and within that article is G.S. 15-116 entitled “Judges may remit forfeited Recognizances,” which provides as follows:
“The judges of the superior and district courts may hear and determine the petition of all persons who shall conceive they merit, relief on their recognizances forfeited; and may lessen, or absolutely remit, the same, and do all and anything therein as they shall deem just and right and consistent with the welfare of the State and the persons praying such relief, as well before as after final judgment entered and execution awarded.”
We hold that petitioner, even if it be a proper party, has no right to appeal a criminal cause from the district court to this Court.
In view of the foregoing, we do not reach the question of whether the action of the trial court from which the petitioner attempted to appeal was in conformity with the applicable statute. The question must be considered in the superior court before it can be considered by us.
For the reasons stated, the appeal is
Dismissed.
Judges Britt and Hedrick concur.